DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1, 33-37, 39, 42, 43, 45-47, 49, 54-61, 63, 64, 67, 68, and 70-74 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure described in Claim 54, “a first frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width; a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface; a display disposed in the frame opening within the interior surface; a dynamically bendable cover substrate disposed on the first frame surface and Claim 55, “a second frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width; a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface; and a second display disposed in the frame opening within the interior surface of the second frame, wherein the reversible support is attached to the second frame surface of the first frame and the second frame surface of the second frame, and positioned between the first frame and the second frame”. And the structure described Claim 64, “the reversible support comprises a contact surface and 50% or more of the contact surface is in contact with the second major surface”.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because of the following grammar or antecedent informalities:  The limitation “the cover substrate assembly“ should read “the dynamically bendable cover substrate assembly” to receive proper antecedent support.  of the second major”.  Appropriate correction is required.

Claims 36 and 60 are objected to because of the following grammar or usage informalities:  The limitation “the first radius curvature or about 10,000 mm or less“ should read “the first radius of curvature is about 10,000 mm or less” to receive proper antecedent support.  Appropriate correction is required.

Claim 39 is objected to because of the following grammar or usage informalities:  The limitation “the first radius curvature is greater“ should read “the first radius of curvature is greater”.  Appropriate correction is required.

Claims 42, 45-47, 49 , 54, 57, 61, 67, 68, and 70-74 are objected to because of the following grammar or antecedent informalities:  The limitation “the cover substrate “ should read “the dynamically bendable cover substrate”, or change the initial description of the cover substrate in each independent claim.  Appropriate correction is required.

Claim 46 is objected to because of the following grammar or usage informalities: The limitation “the cover substrate bends at bend axis “ should read “the cover substrate bends at the bend axis”.  Appropriate correction is required.

Claim 49 is objected to because of the following grammar or antecedent informalities:  The limitation “the cover substrate system“ should read “a cover substrate system”.  Appropriate correction is required.

Claim 54 is objected to because of the following informalities: The limitation “second major surface opposing the first” should read “ a second major surface opposing the first”.  Appropriate corrective action is required.

Claim 59 is objected to because of the following grammar or usage informalities: The limitation “The automotive interior system of Claim 58” should read “The display system of Claim 58”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 33, 39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0224069) in view of Jones (US 2018/0217639) and Choi (US 2018/0011518).  All reference is to Chang unless indicated otherwise.

Regarding Claim 1 (Original), Chang teaches a dynamically bendable cover substrate comprising:
a first major surface [fig. 1B @54], 
second major surface opposing the first major surface [fig. 1B @56] and 
a minor surface connecting the first major surface and the second major surface [fig. 1 @58b edge of glass element 50],
a thickness [fig. 1B @52] defined as a distance between the first major surface and the second major surface [¶0057];
a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness [¶0139, “the dimension of the glass element extending along the direction of the fold line, herein called width”], 
a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width [¶0211, “According to a wherein
the cover substrate [¶0218], “According to a twenty-fourth aspect, there is provided a display device comprising a body and a cover glass, wherein the cover glass comprises the glass substrate of any one of aspects 12-23”] is dynamically bendable [¶0143, “During use in a display or other device, the glass element 50 may be subject to repeated bending cycles.  For example, the display device may be repeatedly folded and unfolded”]
Chang does not teach a flexible display device comprises the cover substrate formed over a display as an exterior surface of the flexible display device; a bend axis wherein the cover substrate is dynamically bendable around the bend axis in a repeating cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Jones teaches a flexible display device [¶0070, fig. 2C @200] comprising a cover substrate [¶0071, fig. 2C @210] formed over a display [fig. 2C @220] as an exterior surface of the flexible display device [¶0077, “The cover layer 210 may be formed from one or more ceramic layers where at least one of the layers defines an external surface of the device 200”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the flexible cover substrate, taught by Chang, over a 
Chang in view of Jones does not teach a bend axis, wherein the flexible display device is dynamically bendable around the bend axis in a repeating cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Choi teaches a bend axis [fig. 3 unlabeled vertical axis equidistant from the right and left side of the flexible display, fig. 3 also illustrates the bend distance is the same on the right and left sides] wherein 
the flexible display device [fig. 5 @110] is dynamically bendable around the bend axis in a repeating cycle [¶0011, “Embodiments of the present invention provide a flexible display device whose degree of curvature may be readily adjusted by the user”, designed to allow user to change display curvature is construed as enabling the curvature to be changed in a repeating cycle] from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature [¶0012, “the connecting unit being adjustable so as to allow an amount of curvature of the display module unit to be adjusted”; user adjusts connected unit from fig. 8 @110 to fig 9 @110 to fig. 8 @110]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate structure capable of adjusting the amount of curvature in a flexible panel, as taught by Choi, into the flexible display panel taught by Chang in view 

Regarding Claim 33 (Original), Chang teaches a display system comprising:
a display [¶0218, “there is provided a display device comprising a body and a cover glass, wherein the cover glass comprises the glass substrate of any one of aspects 12-23”];
a dynamically bendable [¶0143] cover substrate assembly [fig. 1B @50 and 70], wherein the cover substrate assembly comprises a cover substrate [fig. 1B @50] having 
a first major surface [fig. 1B @54], 
second major surface opposing the first major surface [fig. 1B @56] and 
a minor surface connecting the first major surface and the second major surface [fig. 1 @58b edge of glass element 50],
a thickness [fig. 1B @52] defined as a distance between the first major surface and the second major surface [¶0057];
a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness [¶0139, “the dimension of the glass element extending along the direction of the fold line, herein called width”], 
a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width [¶0211, “According to a seventeenth aspect, there is provided the glass substrate of any one of aspects 12-16, further comprising a length, and wherein the second thickness is continuously provided 
Chang does not teach a flexible display device comprises the cover substrate formed over a display as an exterior surface of a flexible display device; a bend axis; and a reversible support attached to at least a portion the second major surface of the cover substrate that dynamically bends the cover substrate around the bend axis in a repeating cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Jones teaches a flexible display device [¶0070, fig. 2C @200] comprising a cover substrate [¶0071, fig. 2C @210] formed over a display [fig. 2C @220], a second major surface of the cover substrate formed as an exterior surface of the flexible display device [¶0077, “The cover layer 210 may be formed from one or more ceramic layers where at least one of the layers defines an external surface of the device 200”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the flexible cover substrate, taught by Chang, over a display to form an external surface of a flexible display device, as taught by Jones, in order to protect the display when bent and provide structural support for the flexible display device
Chang in view of Jones does not teach a bend axis; and a reversible support attached to at least a portion of an exterior surface of a flexible display device that dynamically bends the flexible display around the bend axis in a repeating cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Choi teaches a bend axis [figs. 3, 8, and 9 vertical axis equidistant from the right and left side of the display, fig. 3, 8, and 9 also illustrates equal bend distance on right and left sides of display] and 
a reversible [figs. 8 and 9 teach same structure used to increase and decrease radius of curvature] support [fig. 8 @130, 132, 134, and 136] attached to at least a portion of the exterior [figs. 9 and 12 illustrate connection of a single support 130 to exterior surface of flexible display 110] of the flexible display [fig. 9 @110] that dynamically [construed as user adjustment] bends the flexible display [fig. 14 @110] around the bend axis in a repeating cycle [user adjusts display from condition illustrated by fig. 8 to the condition illustrated by fig. 9 then to the condition illustrated by fig. 8; ¶0090, “A length of the structure of the variable tie rod 205 may be changed by the user, and as a result, the curvature of the flexible display device may be manually adjusted. Therefore, the user may adjust the curvature of the flexible display device as desired, by using the apparatus of the present invention”] from a first radius of curvature [fig. 8 @110] to a second radius of curvature [fig. 9 @110] and from the second radius of curvature [fig. 9 @110] to the first radius of curvature [fig. 8 @110] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate structure capable of adjusting the amount of curvature in a flexible panel, as taught by Choi, into the flexible display panel taught by Chang in view 

Regarding Claim 39  (Currently Amended), Chang in view of Jones and Choi teaches the display system of Claim 33,  wherein
the first radius of curvature is greater than about 10,000 mm [Choi: ¶0053 teaches changing the radius of curvature from a flat display (fig. 3 @12) to a curved display; the radius of curvature of a planar display (fig. 3 @12) is infinity which is greater than about 10,000 mm].

Regarding Claim 42 (Currently Amended), Chang in view of Jones and Choi teaches the display system of Claim 33, further comprising 
an adhesive between the cover substrate assembly and the display [Jones: ¶0056, “In some embodiments, the display layer may be coupled to the cover layer using an adhesive layer”].

Regarding Claim 43  (Currently Amended), Chang in view of Jones and Choi teaches the display system of Claim 33, wherein 
the bend axis [Choi: figs 5, 7. 8. 9 illustrate display 110 bend axis is positioned vertically in the middle of a landscape oriented display, Jones: fig. 4C teaches the cover substrate 430 has the same length as the display device] is positioned along the first and second major surface at about 0.1* width to about 0.9* width [alternate  or at about 0,1* length to about 0.9* length [midway along the length axis corresponds to .5 * length].

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jones, Choi, and Song (US 2016/0224059).  All reference is to Chang unless otherwise indicated.

Regarding Claim 36  (Original), Chang in view of Jones and Choi teaches the display system of Claim 33
Chang in view of Jones and Choi does not teach the first radius curvature or about 10,000 mm or less
Song teaches a first radius of curvature is about 10,000 mm or less [¶0105, “the first radius of horizontal curvature R1 may be within a range of 1000 mm to 6000 mm”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to set a first radius of curvature in a flexible display system at about 10000 mm or less, as taught by Song, into the display system taught by Chang in view of Jones and Choi, in order to provide a display apparatus having an improved configuration to enhance watching experience (Song: ¶0007).

Regarding Claim 37 (Currently Amended), Chang in view of Jones, Choi, and Song teaches the display system of Claim 36, wherein 
he cover substrate comprises a cold-bent glass article [alternate limitation not addressed] or a hot-formed glass article [¶0019, “the step of forming a compressive stress region extending from the first primary surface of the glass layer to a first depth in the glass layer comprises: … submersing the glass layer in the strengthening bath … the submersing step comprises submersing the glass layer in the strengthening bath at about 400 C to about 450 C for about 15 minutes to about 180 minutes”, construed a forming process performed under high temperatures a hot-formed glass process].

Claims 54-57, 63, 67-68, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jones, Ryu (US 2012/0200991), Kishimoto (US 2019/0244563), and Choi.  All reference is to Chang unless indicated otherwise.

Regarding Claim 54 (Original), Chang teaches a display system comprising:
a display [¶0218];
a dynamically bendable [¶0143] cover substrate disposed with a display [¶0218];
the cover substrate [fig. 1B @50] having a first major surface fig. 1B @54],  
second major surface [fig. 1B @56] opposing the first major surface and 
a minor surface [fig. 1 @58b edge of glass element 50] connecting the first major surface and the second major surface,
a thickness [fig. 1B @52] defined as a distance between the first major surface and the second major surface [¶0057];
a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness [¶0139, “the dimension of the glass element extending along the direction of the fold line, herein called width”], 
a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width [¶0211, “According to a seventeenth aspect, there is provided the glass substrate of any one of aspects 12-16, further comprising a length, and wherein the second thickness is continuously provided across the entire length”, ¶0221, “the second thickness provides the substrate the ability to achieve a bend radius of 2 mm”] and 
Chang does not teach a first frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width; a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface; a display disposed in the frame opening within the interior surface; the cover substrate disposed over the display and on the first frame surface; a bend axis; and a reversible support attached to at least a portion of the second frame surface and dynamically bends the cover substrate along the bend axis in a cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Jones teaches a flexible display device [¶0070, fig. 2C @200] comprises a cover substrate [¶0071, fig. 2C @210] formed over a display [fig. 2C @220], a second major surface of the cover substrate formed as an exterior surface of the flexible display device [¶0077, “The cover layer 210 may be formed from one or more ceramic layers where at least one of the layers defines an external surface of the device 200”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the flexible cover substrate, taught by Chang, over a display to form an external surface of a flexible display device, as taught by Jones, in order to protect the display when bent and provide structural support for the flexible display device
Chang in view of Jones does not teach a first frame comprising a first frame surface, a second frame surface opposing the first frame surface, and a frame edge with a thickness defined as the distance between the first frame surface and the second frame surface, a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness, and a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width; a frame opening extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface; a flexible display device disposed in the frame opening within the interior surface and on the first frame surface; a bend axis; and a reversible support attached to at least a portion of the second frame surface and dynamically bends the flexible display device along the bend axis in a cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Ryu teaches a first frame [fig. 3 @100a] comprising a first frame surface [fig. 3 unlabeled frame surface. parallel to 110 and bounding three sides of 100a] and 
a second frame surface [rear surface of fig. 2 @100a]; 
a frame edge [fig. 3 @100a edge surface perpendicular to 110] with a thickness defined as the distance between the first frame surface and the second frame surface [fig. 3 illustrates claimed structure]; 
a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness [fig. 3 @vertical dimension of 100a], and 
a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width [fig. 3 @horizontal dimension of 100a]; 
a frame opening [fig. 3 @volume where 110 is disposed]; 
a flexible display disposed in the frame opening [¶0032, “As shown in FIG. 3, the display part 110 can be formed of a flexible display which is attached along its entire lengths while crossing the pair of the plate units 100a and 100b“];
the second frame surface [fig. 2 @100a] on the exterior [figs. 2 and 3 teach claimed arrangement] of the flexible display panel [fig. 3 @110]

Chang in view of Jones and Ryu does not teach the second frame surface opposing the first frame surface, and the frame opening surrounded by an interior surface connecting the first frame surface and the second frame surface; the flexible display disposed in the frame opening within the interior surface and on the first frame surface; a bend axis; and a reversible support attached to at least a portion of the exterior of the flexible display panel and dynamically bends the flexible display panel along the bend axis in a cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Kishimoto teaches a second frame surface [fig. 5B @4 (inside surface of lower portion of U shape adjacent to 5)] opposing a first frame surface [fig. 5B @4 (inside surface of U shape adjacent to 3)]; 
a frame opening [fig 5B @ 4 (area forms across legs of U shaped 4 between surface adjacent to 3 and opposing surface of 4)] extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface [fig. 5B @4 (volume formed inside U shape of 4)]; and
a flexible display [fig. 5B @3] disposed in the frame opening within the interior surface and on the first frame surface [fig. 5B illustrates claimed arrangement]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a flexible frame overlapping the edges of a flexible display, as taught by Kishimoto, into the display system taught by Chang in view of Jones and Ryu, in order to protect the exposed edges of the flexible display 
Chang in view of Jones, Ryu and Kishimoto does not teach a bend axis; and a reversible support attached to at least a portion of the exterior of the flexible display panel and dynamically bends the flexible display panel along the bend axis in a cycle from a first radius of curvature to a second radius of curvature and from the second radius of curvature to the first radius of curvature
Choi teaches a bend axis [figs. 3, 8, and 9 vertical axis equidistant from the right and left side of the display, fig. 3, 8, and 9 also illustrates equal bend distance on right and left sides of display] and 
a reversible [figs. 8 and 9 teach same structure used to increase and decrease radius of curvature] support [fig. 5 @ 125] attached to at least a portion of the exterior of the flexible display panel [fig. 5 @ 125, ¶0061, “A portion at a rear side of the display module unit 110 (e.g., a central portion (not illustrated) corresponding to the coupling frame 125) may be coupled (or fixedly coupled) to the coupling frame 125 included in the frame 105”] and 
dynamically [construed as user adjustment] bends the flexible display [fig. 14 @110] around the bend axis in a repeating cycle [user adjusts display from condition  from a first radius of curvature [fig. 8 @110] to a second radius of curvature [fig. 9 @110] and from the second radius of curvature [fig. 9 @110] to the first radius of curvature [fig. 8 @110] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate structure capable of adjusting the amount of curvature in a flexible panel, as taught by Choi, into the display system taught by Chang in view of Jones, Ryu, and Kishimoto, in order to adjust the physical dimensions of a flexible display to a desired value or adjust the dimensions of a displayed image to a desired value or both.

Regarding Claim 55 (Original), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 54, further comprising 
a second frame [Ryu: fig. 3 @100b] comprising 
a first frame surface [Kishimoto: fig. 5B @4 (inside surface of U shape adjacent to 3)], 
a second frame surface [Kishimoto: fig. 5B @4 (inside surface of lower portion of U shape adjacent to 5)] opposing the first frame surface, and 
a frame edge [Ryu: fig. 3 @100a edge surface perpendicular to 110] with a thickness defined as the distance between the first frame surface and the second frame surface [Ryu: fig. 3 illustrates claimed structure]; 
a frame width defined as a first dimension of one of the first or second frame surfaces orthogonal to the frame thickness [fig. 3 @vertical dimension of 100a], and 
a frame length defined as a second dimension of one of the first or second frame surfaces orthogonal to both the frame thickness and the frame width [fig. 3 @horizontal dimension of 100a]; 
a frame opening [fig 5B @ 4 (area forms across legs of U shaped 4 between surface adjacent to 3 and opposing surface of 4)] extending from the first frame surface to the second frame surface and surrounded by an interior surface connecting the first frame surface and the second frame surface [fig. 5B @4 (volume formed inside U shape of 4)]; and
a second display disposed in the frame opening within the interior surface [Kishimoto: fig. 5B @3] of the second frame [Ryu: portion of fig. 3 @110 supported by 110b],
the reversible support [Choi: fig. 5 @ 125, ¶0061, “A portion at a rear side of the display module unit 110 (e.g., a central portion (not illustrated) corresponding to the coupling frame 125) may be coupled (or fixedly coupled) to the coupling frame 125 included in the frame 105”] is attached to the left rear portion of the flexible display [Choi: fig. 5 @110 connection to 105, 125 via 130 and 134] and the right rear portion of the flexible display [Choi: fig. 5 @110 connection to 105, 125 via 132 and 136], and
is positioned midway between the right rear and left rear portion of the flexible display [Choi: fig. 5 @125 illustrates the claimed arrangement]
Chang in view of Jones, Ryu, Kishimoto, and Choi does not teach the left portion of the flexible display corresponds to the second frame surface of the first frame and the right portion of the flexible display corresponds to the second surface of the second frame, and the reversible support is connected to the first frame and the second frame
Ryu further teaches the left rear portion of the flexible display [rear surface of fig. 3 @100a] corresponds to the second frame surface of the first frame [surface of fig. 2 @100a] and the right rear portion of the flexible display [rear surface of fig. 3 @100b] corresponds to the second surface of the second frame [surface of fig. 2 @100b], and 
a reversible support [fig. 2 @101] is connected [fig. 2 @101 ¶0030, “a pair of plate units 100a and 100b are coupled with each other in a hinged structure, so they are foldable in forward and backward directions.  A pair of the plate units 100a and 100b are hinged via a hinge part 101 positioned at its intermediate portion”] to the first frame [fig. 2 @100a] and the second frame [fig. 2 @100b]
Before the application was filed it would have been obvious to one of ordinary skill in the art to connect a first and second flexible display frame to a reversible support structure, as further taught by Ryu, into the display system taught by Chang in view of Jones, Ryu, and Kishimoto, in order to control the position of a flexible display by moving both frames independently or fixing the position of one frame and moving the second frame relative to it.

Regarding Claim 56  (Original), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein the bend axis [Ryu: fug. 3 @101] is positioned between the first frame and the second frame [Ryu: fig. 8 and ¶0030].

Regarding Claim 57  (Original), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein the cover substrate [Jones: fig. 2A @210] comprises a plurality of bend axes  [Jones: fig. 2A @201 and 202].

Regarding Claim 63  (Original), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein 
the first radius curvature is greater than about 10,000 mm [Choi: ¶0053 teaches changing the radius of curvature from a flat display (fig. 3 @12) to a curved display; the radius of curvature of a planar display (fig. 3 @12) is infinity which is greater than about 10,000 mm].

Regarding Claim 67  (Currently Amended), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, further comprising an adhesive between the cover substrate and the display [Jones: ¶0056, “In some embodiments, the display layer may be coupled to the cover layer using an adhesive layer”].

Claim 68  (Currently Amended), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein 
the bend axis [Choi: figs 5, 7. 8. 9 illustrate display 110 bend axis is positioned vertically in the middle of a landscape oriented display, Jones: fig. 4C teaches the cover substrate 430 has the same length as the display device] is positioned along the first and second major surface at about 0.1* width to about 0.9* width [alternate limitation not addressed] or at about 0,1* length to about 0.9* length [midway along the length axis corresponds to .5 * length which fits into the claimed range].

Regarding Claim 73  (Currently Amended), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein 
the cover substrate is capable of being dynamically bent along the bend axis for more than 100 cycles [¶0144, “A glass element according to one example of the present disclosure … withstood over 200,000 bending cycles”].

Claims 60 and 61 arte rejected under 35 U.S.C. 103 as being unpatentable over  Chang in view of Jones, Ryu, Kishimoto, Choi, and Song.  All reference is to Chang unless indicated otherwise.

Regarding Claim 60  (Original), Chang in view of Jones, Ryu, Kishimoto, and Choi teaches the display system of Claim 55, wherein 
Chang in view of Jones, Ryu, Kishimoto, and Choi does not teach the first radius curvature or about 10,000 mm or less 
 a first radius of curvature is about 10,000 mm or less [¶0105, “the first radius of horizontal curvature R1 may be within a range of 1000 mm to 6000 mm”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to set a first radius of curvature in a flexible display system at about 10000 mm or less, as taught by Song, into the display system taught by Chang in view of Jones and Choi, in order to provide a display apparatus having an improved configuration to enhance watching experience (Song: ¶0007).

Regarding Claim 61  (Currently Amended), Chang in view of Jones, Ryu, Kishimoto, Choi, and Song teaches the display system of Claim 60, wherein 
the cover substrate comprises a cold-bent glass article [alternate limitation not addressed] or a hot-formed glass article [¶0019, “the step of forming a compressive stress region extending from the first primary surface of the glass layer to a first depth in the glass layer comprises: … submersing the glass layer in the strengthening bath … the submersing step comprises submersing the glass layer in the strengthening bath at about 400 C to about 450 C for about 15 minutes to about 180 minutes”, construed an article forming process performed under high temperatures; a hot-formed glass article].

Allowable Subject Matter
Claims 34-35, 45-47, 49, 58-59, 64, 70-72, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 34-35 and 58-59 claim energy impact test results using an impactor of a specific mass hitting the substrate with a velocity in a specified range and experiencing a maximum deceleration.  The prior art does not contain results using an impactor of the claimed size.
Claims 45-47 and 70-72 claim impact results and specific properties that were not affected by the impact.  Prior art could not be found that taught the claimed causation and the claimed result. 
Claims 49 and 74 claim fatigue test results that did not delaminate the cover substrate and the display or delaminate the cover substrate and the frame.  Prior art does not describe quantitative fatigue testing results with the cover substrate configured with either a display or with a frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694